Exhibit 10.43

AMENDMENT AND RESTATEMENT AGREEMENT No.2

 

 

This AMENDMENT AND RESTATEMENT AGREEMENT No. 2 (this “Amendment No 2”) is made
as of April 16, 2019 between Precipio, Inc., a Delaware corporation (the
“Company”) and the Investors set forth in Schedule A attached hereto (each an
 “Investor” and collectively, the “Investors”).

 

WHEREAS, the Company and the Investors have entered into a securities purchase
agreement (the “Agreement”) dated April 20, 2018, pursuant to which the Company
issued senior secured convertible promissory notes with 100% common stock
warrant coverage to the Investors (the “Transaction”). The Transaction consisted
of unregistered senior secured convertible notes (the “Notes”), bearing interest
at a rate of 8.00% annually and an original issue discount of 9%. As part of the
Transaction, the Investors also received warrants to purchase up to such number
of shares of common stock equal to 100% of the number of shares of common stock
into which the Note such Investor purchased is convertible at an exercise price
equal to $0.75 (the “April 2018 Warrants”). 50% of the April 2018 Warrants had
an expiry term of one (1) year from the date of the issuance (the “1 Year April
Warrants”) and 50% of the April 2018 Warrants had an expiry term of five (5)
years from the date of their issuance (the “5 year April Warrants”).   On
September 20, 2018 the Company and the Investors agreed to amend the exercise
price of the April 2018 Warrants to $0.50.

 

WHEREAS on November 29, 2018, the Company entered into an amendment and
restatement agreement (the “Amendment Agreement”) amending and restating the
terms of the Agreement (the “Extended Transaction”) pursuant to which additional
notes together with applicable warrants were issued by the Company to the
Investors on substantially the same terms and conditions as the Notes and
Warrants issued in the Transaction, subject to certain adjustment to their
terms. The warrants that were issued by the Company in connection with the
Additional Notes (as defined in the Amendment Agreement) have an exercise price
of $0.36 and an expiry term of 5 years from their issuance (the “Additional
Warrants”).  

 

Whereas as of December 31,2018, certain Investors have subscribed for
$1,208,791.22 out of the $1,318,681.32 of Additional Notes and the right of the
Investors to subscribe for the balance of the Additional Notes in the amount of
$109,890.10 has expired on December 31, 2019.  

 

WHEREAS the shares of common stock issuable upon conversion of the Notes and
Additional Notes as well as the shares of common stock issuable upon the
exercise of the April 2018 Warrants and the Additional Warrants have been
registered pursuant to a registration statement on Form S-3 (File No.
333-229525) (the “Registration Statement”). 

 

WHEREAS, the Company and the Investors wish to amend the Agreement (as amended
and restated by the Amendment Agreement) and the related Transaction Documents,
inter alia, by (i) amending certain terms of the Agreement as set out herein
by (ii) increasing the amount of the notes issuable by the Company by up to
$989,010.99 of Additional Notes (which for the avoidance of doubt include the
balance of the  $109,890.10 of the Additional Notes which were not subscribed
for pursuant to the Amendment Agreement (iii) amending certain terms of the 1
Year April Warrants as set forth herein (iii) extending the period to enable the
subscription for the Additional Notes.      

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

§1. Definitions. Capitalized terms which are used herein without definition and
which are defined in the Purchase Agreement shall have the same meanings herein
as in the Purchase Agreement.



1

--------------------------------------------------------------------------------

 



§2. Amendment to Purchase Agreement:

 

(a)



Section 1.1 - the definition of “Notes” is hereby amended and restated as
follows:

 “Notes” means up to $5,494,505.50 principal amount of the 8% Senior Secured
Convertible Promissory Notes, issued by the Company to the Purchasers hereunder,
in the form of Exhibit A attached hereto.

 

(b)



Section 1.1. – the definition of Additional Notes shall be amended to read “up
to $1,208,791.22 principal amount of Notes”.

 

(c)



Section 1.1 – a new definition of “April 2019 Notes” shall be added which reads
“up to $989,010.99 principal amount of Notes”.

 

(d)



Section 2.1 of the Purchase Agreement is hereby amended by adding the
following:  “The Purchasers will purchase the April 2019 Notes, together with
applicable warrants no later than May 31, 2019.  

 

(e)



Section 5.1 of the Purchase Agreement is hereby amended and restated as follows:
“Termination. This Agreement may be terminated by Purchasers purchasing a
majority in interest of the Notes at the Closing as to the Purchasers’
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Purchaser, by written notice to the other
parties, if the Closing has not been consummated on or before May 31, 2019;
provided, however, that such termination will not affect the right of any party
to sue for any breach by any other party (or parties).”

§3. Amendment to the Warrants:  

(a)



The Warrants previously issued by the Company to the Investors shall be amended
as follows (it being understand that the warrants issuable in connection with
any sale of the April 2019 Notes shall reflect the below amended terms):  

 

a.



The exercise price of the April 2018 Warrants shall be amended to  $0.36 and
Section 1(b) in each of the applicable warrant agreement shall be amended to
read “For purposes of this Warrant, “Exercise Price” means $0.36, subject to
adjustment as provided herein. 

 

b.



The definition of Expiration Date in the 1 Year April Warrants shall be amended
and replaced with the following new definition which reads “Expiration Date
means the five (5) year anniversary of the Issuance Date, or, if such date falls
on a day other than a Business Day or on which trading does not take place on
the Principal Market (a “Holiday”), the next date that is not a Holiday

§4. Representations and Warranties. The Company hereby represents and warrants
as follows:

(a) Representations and Warranties in Purchase Agreement. The representations
and warranties of the Company contained in the Purchase Agreement were true and
correct as of the date made and are also true on and as of the date hereof and
with the same force and effect as it made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) No Default. No Default or Event of Default has occurred and is continuing.



2

--------------------------------------------------------------------------------

 



(c) Authority, Etc. The execution and delivery by the Company of this Amendment
No. 2 and the Company’s performance of this Amendment No 2. and the Transaction
Documents (as defined in the Purchase Agreement) as amended (i) are within the
Company’s powers, (ii) have been duly authorized by all necessary action on the
part of the Company, (iii) require no authorization or action by or in respect
of, or filing with, any governmental body, agency or official or any shareholder
or creditor of the Company other than the filing of a listing of additional
shares application with The Nasdaq Stock Market LLC with respect to the shares
of common stock issuable upon conversion of the April 2019 Notes and related
warrants, (iv) do not contravene, or constitute a default under, any provision
of (A) any Applicable Law, (B) the Charter Documents of the Company, (C) any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Company.

(d) Enforceability of Obligations. This Amendment No. 2 has been duly executed
and delivered by the Company. Each of this Amendment No. 2 and the Transaction
Documents as amended, constitutes the valid and legally binding agreement of the
Company, in each case enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether enforcement is sought in equity or at law).

(e) Filing:  The Company shall also file an amendment to the prospectus
supplement to the Registration Statement disclosing the reduced exercise price
and the term of the Warrants and the Additional within 3 business days from the
date of this Amendment No. 2.

§5. Effectiveness. This Amendment No. 2 shall be effective as of the date first
written above upon the execution and delivery of this Amendment No. 2 by the
Company and the Investors.  

§6. Miscellaneous. This Amendment No. 2 shall constitute a Transaction Document
for all purposes under the Agreement. This Amendment No. 2 shall be governed by
and construed in accordance with Section 5.9 of the Purchase Agreement. This
Amendment No. 2 is limited specifically to the matters set forth herein and does
not constitute directly or by implication an amendment or waiver of any other
provision of the Agreement or any of the other Transaction Documents.

[Signature page follows.]

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

PRECIPIO, INC.

 

 By:  ________________________________________

Name: Ilan Danieli

Title: CEO

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR PURCHASER
FOLLOWS]

 



4

--------------------------------------------------------------------------------

 



INVESTORS SIGNATURE PAGE TO AMENDMENT No. 2 AGREEMENT

IN WITNESS WHEREOF, the undersigned have caused this Amendment No.2 Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

Name of Investor:

Signature of Authorized Signatory of Investor:

Name of Authorized Signatory: 

Title of Authorized Signatory: 

Email Address of Authorized Signatory:

 



Address for Notice to Investor: 

 

Address for Delivery of Securities to Investor (if not same as address for
notice):

Subscription Amount: 

EIN Number: 

Wire Instructions:

[SIGNATURE PAGES CONTINUE]





5

--------------------------------------------------------------------------------

 



 

 

 

SCHEDULE  A

SCHEDULE OF INVESTORS

 

 

 

Alpha Capital Anstalt

 

 

M2B Funding Corp

 

 

Osher Capital Partners LLC

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------